               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


 KEVIN EUGENE WELLS                           §                        PLAINTIFF
                                              §
                                              §
 v.                                           §    Civil No. 1:20cv291-HSO-JCG
                                              §
                                              §
 WELLS FARGO BANK, N.A.                       §                      DEFENDANT


       ORDER DISMISSING CIVIL ACTION WITHOUT PREJUDICE

      This matter is before the Court sua sponte for consideration of Plaintiff Kevin

Eugene Wells’s failure to respond to this Court’s Order [8] to Show Cause. For the

reasons that follow, the Court finds that this civil action should be dismissed

without prejudice.

      On June 7, 2021, United States Magistrate Judge John C. Gargiulo

provisionally granted Plaintiff leave to proceed in forma pauperis in this action

under 28 U.S.C. § 1915(a). See Order [6] at 1-2. On the same date, the Magistrate

Judge entered an Order [8] requiring Plaintiff to show cause why this lawsuit

should not be dismissed in light of two previous lawsuits filed by Plaintiff involving

the same Defendant and relating to the same incident in April 2018. The first case

reached a settlement on December 10, 2019. See Wells v. Wells Fargo Bank, N.A.,

No. 1:18cv304-HSO-JCG, J. [67] at 1 (S.D. Miss. Dec. 11, 2019). Plaintiff’s second

case was dismissed after he failed to respond to an order requiring him to show

cause why the case should not be dismissed in light of the settlement of the first
case. See Wells v. Wells Fargo Bank, N.A., No. 1:19cv631-KS-RHW, Order [9] at 1

(S.D. Miss. Jan. 30, 2020).

      In the present case, Plaintiff was clearly cautioned by the Magistrate Judge

that failure to respond to the Order to Show Cause by June 23, 2021, would result

in dismissal of this lawsuit for failure to prosecute and obey Orders of the Court

under Federal Rule of Civil Procedure 41(b) and the Court’s inherent authority to

dismiss an action sua sponte. See Order [8] at 1-2 (citing Fed. R. Civ. P. 41(b); Link

v. Wabash R.R., 370 U.S. 626, 629-30 (1962)). As of this date, Plaintiff has failed to

respond, and the Court finds that dismissal without prejudice is warranted for the

reasons stated in the Magistrate Judge’s Order [8] to Show Cause. See id.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, this case is

DISMISSED WITHOUT PREJUDICE. A separate final judgment will be

entered pursuant to Federal Rule of Civil Procedure 58.

      SO ORDERED AND ADJUDGED, this the 23rd day of June, 2021.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE




                                          2
